

116 HR 8047 IH: Demanding Unconditional Accountability under the Law for Inspectors General Act
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8047IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Keating introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Inspector General Act of 1978 to prohibit an acting Inspector General from serving in more than one position in the Federal Government.1.Short titleThis Act may be cited as the Demanding Unconditional Accountability under the Law for Inspectors General Act or the DUAL IG Act.2.Prohibition on dual role for acting Inspectors GeneralThe Inspector General Act of 1978 (5 U.S.C. App.) is amended in section 3 by adding at the end the following: (h)In the event of a vacancy in the position of any Inspector General appointed by the President, by and with the advice and consent of the Senate, an acting Inspector General performing the functions and duties of such vacant position may not perform the functions and duties of any other position within the Government..